UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended March 31, 2014 Commission File Number 000-32629 Ceetop Inc. (Exact name of registrant as specified in charter) Oregon 98-0408707 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) A2803, Lianhe Guangchang, 5022 Binhe Dadao, Futian District,Shenzhen, China (Address of principal executive offices) (Zip Code) (86-755) 3336-6628 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated Filero Non-accelerated filero (Do not check if smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of May 14, 2014 the Company had outstanding40,956,631 shares of its common stock, par value $0.001. Special Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q, including "Management's Discussion and Analysis of Financial Condition and Results of Operations" in Item 2 of Part I of this report include forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," "proposed," "intended," or "continue" or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other "forward-looking" information. There may be events in the future that we are not able to accurately predict or control. Before you invest in our securities, you should be aware that the occurrence of any of the events described in this Quarterly Report could substantially harm our business, results of operations and financial condition, and that upon the occurrence of any of these events, the trading price of our securities could decline and you could lose all or part of your investment. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, growth rates, levels of activity, performance or achievements. We are under no duty to update any of the forward-looking statements after the date of this Quarterly Report to conform these statements to actual results. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (unaudited and audited) F-1 Consolidated Statements of Operations and Comprehensive Loss (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 Consolidated Statements of Stockholders’Equity (unaudited) F-4 Notes to Consolidated Financial Statements (unaudited) F-5 - F-10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures about Market Risk 6 Item 4. Controls and Procedures 6 PART II – OTHER INFORMATION Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 7 Signatures 8 PART I - FINANCIAL INFORMATION Item1. Consolidated Financial Statements (Unaudited) CEETOP INC. (FORMERLY CHINA CEETOP.COM, INC.) CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2014 CEETOP INC (FORMERLY CHINA CEETOP.COM INC.) CONSOLIDATED BALANCE SHEETS March 31, December 31, (Un-audited) (Audited） ASSETS Current Assets Cash and cash equivalents $ $ Other receivables Prepaid expenses and deposits Total Current Assets Prepayment for software development (note 6) Property, plant and equipment, net (note 4) Equity investment in an investee company (note 5) Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accrued expenses and other payables $ $ Total Current Liabilities Stockholders' Equity Common stock, $0.001 par value, 100,000,000 shares authorized, 40,956,631 and 17,956,631 shares issued and outstanding as at March 31, 2014 and December 31, 2013 (note 8a) Shares subscription - Additional paid-in capital Deferred stock based compensation (note 8b) ) ) Accumulated other comprehensive income Accumulated (deficit) ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 CEETOP INC (FORMERLY CHINA CEETOP.COM INC.) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Un-audited) Three months ended March 31, Selling, general and administrative expense Loss on disposal of property and equipment - (Loss) from operations ) ) Other income (loss) Equity (loss) - share of investee company (note 5) ) - Interest income 64 2 Net (loss) $ ) ) Other comprehensive (loss) income - Foreign currency translation adjustment ) Comprehensive (loss) $ ) $ ) Net (loss) per share - basic and diluted $ ) $ ) Weighted average shares outstanding -basic and diluted The accompanying notes are an integral part of these consolidated financial statements. F-2 CEETOP INC (FORMERLY CHINA CEETOP.COM INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS (Un-audited) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash used in operating activities Depreciation of property, plant and equipment Share based expenses Accounts receivable written off - Loss on disposal of property and equipment - Share of loss in equity investment in Softview - Changes in operating assets and liabilities: Accounts receivable - ) Other receivables, deposits and prepayment Accrued expenses and other payables ) Net cash (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) - Disposal of property and equipment - Net cash generated by investing activities - Effect of exchange rate changes on cash and cash equivalents ) Net change in cash and cash equivalents ) ) Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTAL DISCLOSURE OF NON-CASH ACTIVITIES In February 2014, the Company completed a Stock Purchase Agreement and sold an aggregate of 23,000,000 shares of the Company’s common stock for an aggregate purchase price of $3,680,000 ($0.16) per share to 10 different investors (note 8a).The consideration of $3,680,000 was entrusted by the investors to the Company during the year ended December 31, 2013 and was previously recorded as Share Subscription on the consolidated balance sheets as at December 31, 2013. The accompanying notes are an integral part of these consolidated financial statements. F-3 CEETOP INC (FORMERLY CHINA CEETOP.COM INC.) CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) Common Stock Additional Deferred stock based Accumulated Other Comprehensive Total Stock-holders' Description Stock outstanding Amount Shares subscription paid-in capital compensation (note 8b) Income (Loss) Accumulated Deficit Equity (Deficit) Balance, December 31, 2012 (audited) $ $
